208 Ga. 72 (1951)
65 S.E.2d 155
THOMAS
v.
HUBERT et al.
17433.
Supreme Court of Georgia.
Argued April 10, 1951.
Decided May 15, 1951.
William A. Thomas, in propria persona.
Russell G. Turner and H. O. Hubert, for defendants.
HAWKINS, Justice.
The plaintiff in error brought a rule for contempt against his client, who was plaintiff in a divorce and injunction proceeding, and against another member of the bar who had appeared for the plaintiff in the trial of that case. While the rule for contempt was entitled in the divorce and injunction proceeding, it was not predicated upon any provision of the final decree in that case, and all questions *73 of divorce and injunction which the case originally contained had been disposed of by final decree before the present proceeding came to judgment in the trial court. No ruling upon any question involving equity or divorce being presented for review, the Court of Appeals, and not this Court, has jurisdiction of the writ of error. Jackson Electric Membership Corp. v. Echols, 207 Ga. 707 (63 S.E. 2d, 900).
Transferred to the Court of Appeals. All the Justices concur.